Concurring Opinion op
Dole, J.
I agree with the majority of the Court, that’the exceptions should be dismissed upon the ground that no bond for costs and against disposal of property was filed by defendant with his motion for a new trial; this is required by the statute and must be considered to be essential to proceeding on the motion.
As to the point that the bond, which was filed with the exceptions to the ruling upon the motion, should have been made in favor of the plaintiff, and should cover both the amount of the judgment and further costs, I am in some doubt. The statute is silent in the matter, and the rule of Court requires a bond for costs only. Perhaps it would be somewhat severe to deprive a litigant of his further chances under his exceptions, when, as in this case, he is within the letter of the rule.